DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed February 22, 2022. Claim 1 is currently amended.  Claims 13-17 were previously withdrawn from consideration.  Claims 2, 8, and 9 have been canceled.  Claims 1, 3-7, and 10-17 are pending review in this correspondence.

Election/Restrictions
Claims 1, 3-7, and 10-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-16, directed to the process of making or using an allowable product, and claims 13 and 17, directed to an associated product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 4, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
	Rejection of claims 1, 4, 6, 7, and 10 as being unpatentable over Still et al (US 2014/0193309 A1) in view of Peters (US 2014/0297029 A1) is withdrawn in view of applicant’s claim amendments.
	Rejection of claim 3 as being unpatentable over Still et al (US 2014/0193309 A1) and Peters (US 2014/0297029 A1) in view of Giri et al (US 2009/0047440 A1) is withdrawn in view of applicant’s claim amendments.

Allowable Subject Matter
Claims 1, 3-7, and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the digital dispense apparatus of claim 1 and the digital titration cassette of claim 13, specifically wherein electrical traces extend through the first monolithic carrier structure to connect to the plurality of fluid dispense devices, or the method of claim 14 of manufacturing the digital titration cassette with electrical routing that extends through the first monolithic carrier structure and wire bonding the electrical routing to dispense dies that define the plurality of fluid dispense devices.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                           March 9, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796